                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ALICIA LANGFORD,                )            Cause No. CV-19-11-BLG-SPW-TJC
                                )
               Plaintiff,      )
                               )
     vs.                        )            PROTECTIVE ORDER
                                )
AMERICAN NATIONAL               )
INSURANCE SERVICE COMPANY)
                                )
               Defendant.      )
______________________________ )

      Upon motion of Defendant, and good cause shown, this Court enters the

following Protective Order to govern the discovery and protection of confidential

proprietary information, trade secret, and/or commercial information, the

disclosure of which would be harmful to American National’s business interests

and would allow American National’s competitors to unfairly gain competitive

advantage over American National. The documents protected under the Protective

Order are limited to American National’s training manuals and training materials,


                                         1
which American National reasonably believes constitute confidential, trade secret

information and which are identified as Bates Nos. American National 000512-

001051.

       1.    This Protective Order governs the access to, use, and distribution of

information designated as “Confidential” in this litigation. For purposes of this

Protective Order, “information” or “materials” includes documents, things,

pleadings, discovery responses, deposition testimony, and all other discovery

materials. American National has specifically identified Bates No. American

National 000512-001051 as confidential, trade secret materials. The disclosure of

these proprietary materials would be harmful to American National’s business

interests.

       2.    This Protective Order shall also govern all discovery materials and/or

papers filed with the Court in this case which include or make reference to any

information designated as “Confidential” by a party. This Protective Order shall

also govern all information derived from such documents, including excerpts or

summaries of the “Confidential” documents.

       3.    All “Confidential” information shall be treated as confidential during

and throughout the pendency of this action. Confidential information shall be used

by the non-producing party solely for the purposes of this litigation and not for any

                                          2
other purpose. Control and distribution shall be the responsibility of the attorneys

of record.

      4.     The parties shall not disclose information derived from such

Confidential information to any person except as provided in this Protective Order.

Confidential materials and information derived from them may be inspected and

disclosed by the parties only to the following persons and only for the purposes of

conducting this litigation:

             (a)    The parties, their counsel, and counsel's employees;

             (b)    Any person retained by counsel representing the parties to assist

                    in the preparation of trial of this litigation, including experts

                    and paralegals;

             (c)    Employees or representatives of American National Property

                    and Casualty Company and its affiliates;

             (d)    Deposition reporters;

             (e)    Consulting attorneys or staff employed by counsel of record;

                    and

             (f)    Other persons as the parties jointly agree or as the Court may

                    order upon motion by either party.

      Court personnel are not subject to this Protective Order while engaged in the

                                            3
performance of their official duties.

      5.     Each person to whom disclosure of Confidential documents and

information is permitted by the parties pursuant to paragraph 4 above shall be

shown a copy of this Protective Order and shall execute an acknowledgment in

writing that he or she has received a copy of this Protective Order and is familiar

with the provisions of it, and all such persons shall:

             (a)    Be bound thereby;

             (b)    Not use any document or information for any purpose other

                    than in connection with the prosecution of this action;

             (c)    Not reveal such document or information to any person other

                    than a person who has received a copy of this Agreement and is

                    subject to its provisions; and

             (d)    Certify that all documents subject to this Protective Order shall

                    be destroyed at the conclusion of this litigation, except for one

                    copy as necessary to maintain the integrity of the file.

                    Recipients of documents covered by this Protective Order shall

                    be bound by the terms hereof so long as each person/persons

                    are in possession of such documents.

      6.     Before any party files a motion or other document with the Court that

                                           4
would reveal any portion of the contents of the Confidential information, such

party shall provide at least ten (10) days written notice of such filing, detailing by

Bates range the precise documents or information to be filed. If the party

designating the documents or information as Confidential files a motion to seal

some or all of the documents or information within ten (10) days of such written

notice, the motion or document at issue shall not be filed pending further order of

the Court.

      7.     The admissibility, confidentiality, and use of all Confidential

information at trial shall be subject to the orders of the Court.

      8.     A party producing or disclosing information pursuant to this

Protective Order shall follow the procedures set forth below:

             (a)    With respect to documents, the copy of the document, when

                    produced, shall bear the clear and legible designation

                    “Confidential” on each page produced subject to this Protective

                    Order.

             (b)    With respect to answers to interrogatories or requests for

                    admissions, the specific responses containing “Confidential”

                    information shall be clearly marked.

             (c)    With respect to any deposition, such treatment may be invoked

                                           5
      by: (1) declaring the same on the record at the deposition and,

      thereafter, by designating the specific portions of testimony as

      “Confidential” within thirty (30) days of the receipt of the

      transcript of the deposition in which the designations are made;

      or (2) designating specific portions of testimony as

      “Confidential” and serving such designations within thirty (30)

      days of receipt of the transcript of the deposition in which the

      designations are made. The entirety of all deposition transcripts

      shall be treated as “Confidential” for the thirty (30) day period

      following receipt of the transcript.

(d)   If information covered by this Protective Order is inadvertently

      produced without the designation “Confidential,” a party may

      nevertheless timely assert the confidentiality of the information

      upon learning of the inadvertent disclosure by providing written

      notice of such to all parties. The parties agree that the same

      protocol will apply to the inadvertent production of privileged

      documents and/or materials as well, and, upon receiving written

      notice from the designating party, all inadvertently produced

      privileged material will either be returned or destroyed, as

                             6
                       instructed by the written notice.

      9.     If a party or counsel for a party disputes whether a document or other

material produced pursuant to this Protective Order should be marked

“Confidential,” the challenging party shall notify the producing party within 30

days of the production of confidential document. Counsel for the parties shall

attempt to resolve any dispute between them. If they are unsuccessful, the party or

counsel who has identified the document or information as “Confidential” shall file

an appropriate motion with the Court. Any document so marked as “Confidential”

will continue to be treated as such pending determination by the Court as to its

confidential status.

      10.    In the event that a party is requested or required (by oral questions,

interrogatories, requests for information or documents in legal proceedings,

subpoena, civil investigative demand or other similar process or by applicable

laws, rules or regulations) to disclose any information designated “Confidential,”

the party shall provide all other parties with prompt written notice of the request or

requirement within fourteen (14) days of receipt of the same, so that the other

parties may seek a protective order or other appropriate remedy and/or waive

compliance with the provisions of this Protective Order. If, in the absence of a

protective order or other remedy or the receipt of a waiver by the other parties, the

                                             7
party is legally compelled to disclose “Confidential” information, the party may,

without risk of liability hereunder, disclose that portion of the “Confidential”

information that he/she is legally required to disclose, provided that timely written

notice of the request or requirement has been made within fourteen (14) days of

receipt of the same to the other parties.

      11.    Sanctions may be granted by the Court for improper use or

dissemination of any information produced subject to this Protective Order.

Sanctions may be imposed by the Court on its own motion or on motion by a party.

      12.    Prior to receipt of documents covered by this Protective Order,

individuals covered by Paragraph 4 to whom disclosure may be made shall certify

that all documents subject to this Protective Order shall be destroyed at the

conclusion of this litigation, except as necessary to maintain the integrity of the file

pursuant to paragraph 5(d). Recipients of documents covered by this Protective

Order shall be bound by the terms hereof so long as each person/persons are in

possession of such documents, and, when destroyed, shall take care to destroy the

documents in accordance with the intent and purpose of this Protective Order.

Notwithstanding the foregoing, latent data such as deleted files, and other non-

logical data types, such as memory dumps, swap files, temporary files, printer

spool files, and metadata that can only be retrieved by computer forensics experts

                                            8
and is generally considered inaccessible without the use of specialized tools and

techniques, will not be within the requirements for return or destruction of

Confidential information as set forth by this provision.

      DATED this 25th day of April, 2019.

                                       ___________________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          9
